Citation Nr: 0735002	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  99-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to service connection for chest pains, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1981 
and from May 1986 to August 1992, including in the Southwest 
Asia theater of operations during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 2000 and September 2006, the Board remanded these 
claims to the RO for additional action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran's alcohol dependence results from his own 
willful misconduct.  

4.  The veteran's alcohol dependence is not related to a 
service-connected disability.

5.  The veteran's chest pain is not related to service and 
does not represent a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness. 

6.  The veteran's headaches are not related to service and do 
not represent a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness. 

7.  The veteran's memory loss is not related to service and 
does not represent a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness. 

8.  The veteran's chronic fatigue is not related to service 
and does not represent a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness. 


CONCLUSIONS OF LAW

1.  Alcohol dependence is not, as a matter of law, service 
connectable on a direct basis and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006).

2.  Chest pains were not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

3.  Headaches were not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

4.  Memory loss was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2006).

5.  Chronic fatigue was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, VA provided the veteran VCAA notice on his 
claims by letters dated January 2004 and September 2006, 
after initially deciding those claims in a rating decision 
dated August 1998.  However, VCAA notice was not mandated at 
the time of the RO decision; therefore, the RO did not err by 
providing the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  The content of 
such notice also reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  

In the notice letters, VA acknowledged the veteran's claims, 
noted what the evidence needed to show to substantiate that 
claim, listed the type of evidence that would best do so, 
informed the veteran of VA's duty to assist and explained to 
him that it was developing his claims pursuant to that duty.  
VA also provided the veteran all necessary information on 
disability ratings and effective dates.  As well, it 
identified the evidence it had received in support of the 
veteran's claims and the evidence VA was responsible for 
securing.  VA indicated that it would make reasonable efforts 
to help the veteran get the evidence necessary to support his 
claims provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  VA advised the veteran to 
identify or send directly to the RO any evidence or 
information he thought would support his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to 
that claim, including service medical and personnel records, 
VA treatment records and records from the Social Security 
Administration (SSA).  VA also endeavored to conduct 
sufficient medical inquiry in an effort to substantiate the 
veteran's claims by affording him VA examinations, during 
which examiners discussed the nature and etiology of the 
disorders at issue in this appeal.  In September 2006, the 
Board remanded these claims for additional examinations, the 
reports of which would have been helpful in deciding these 
claims; however, the veteran failed to report to these 
examinations.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F3d. 1328 (Fed. Cir. 2006) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
alcohol dependence, chest pains, headaches, memory loss and 
chronic fatigue.  He asserts that the latter four conditions 
developed as a result of his active service, including in the 
Persian Gulf in support of Operation Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including cardiovascular-renal disease, to include 
hypertension, and an organic disease of the nervous system, 
if it is shown that the veteran served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2005).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Alcohol Dependence

Post-service medical evidence, including VA treatment records 
and reports of VA examinations, establish that the veteran is 
alcohol dependent.

Direct service connection may be granted only when a 
disability was incurred in or aggravated by service and is 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a), (n) (2006); 
see also 38 C.F.R. §§ 3.1(n).  The simple drinking of 
alcoholic beverages is not of itself willful misconduct.  
Rather, the deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(2) (2006).

By his own admission, during service, the veteran 
deliberately drank and abused alcoholic beverages to such an 
extent, he later became alcohol dependent.  The veteran's 
actions in this regard may be deemed willful misconduct and, 
therefore, his alcohol dependence is not service connectable 
on a direct basis.  

In some circumstances, however, alcohol dependence is service 
connectable on a secondary basis.  More specifically, in a 
case in which a disability is the result of the veteran's own 
willful misconduct or an abuse of alcohol or drugs, the law 
does not preclude payment of compensation for an alcohol 
disability secondary to a service-connected disability.  
Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  
However, in such a case, there must be clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability.  
Id.

In this case, the veteran is service connected for joint 
pains and hemorrhoids.  He does not allege, and the evidence 
does not establish, clearly or otherwise, that the veteran's 
alcohol dependence is secondary to either of these service-
connected disabilities.  The Board thus concludes that 
alcohol dependence is not, as a matter of law, service 
connectable on a direct basis and is not proximately due to 
or the result of a service-connected disability.

B.  Chest Pains

Post-service medical records, including private treatment 
records dated since July 1997 and reports of VA examinations 
conducted in March 2001, objectively confirm that the veteran 
currently has chest pain.  The question thus becomes whether 
this condition is related to the veteran's period of active 
service, or represents a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness. 

As previously indicated, the veteran had active service from 
March 1977 to March 1981 and from May 1986 to August 1992, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War.  His service medical records establish 
that, during that time period, he did not complain of or 
receive treatment for chest pains.  Medical professionals 
did, however, note that the veteran had a systolic murmur.  

Since discharge, the veteran has sought treatment for chest 
pain, been evaluated by the Department of Social Services and 
undergone VA examinations, including of his cardiovascular 
system.  During treatment visits for, and evaluations of, his 
chest pain, which began in 1997, medical professionals often 
mentioned such pain when discussing the veteran's nonservice-
connected psychiatric disability, the stress associated 
therewith, or his hepatitis.  During the March 2001 VA 
examination, the examiner opined that the chest pains could 
be service connected because they manifested and were 
documented in the military record.  During the August 2003 VA 
examination, testing revealed no abnormality to which the 
chest pain could be attributed.

The Board assigns no evidentiary weight to the opinion of the 
VA examiner who, in March 2001, related the veteran's chest 
pains to service.  First, his opinion is speculative, merely 
indicating that a relationship could exist.  Second and most 
importantly, he based his opinion on a finding that is not 
substantiated by the record.  There is no documentation of 
chest pains in the veteran's military record and no evidence, 
other than the veteran's assertions, establishing that the 
chest pains first manifested in service.

The Board finds the remainder of the evidence insufficient to 
establish that the veteran's chest pains are related to 
service.  There is no other medical opinion addressing such a 
relationship.  In addition, the veteran's assertions are 
insufficient to establish the necessary nexus in this case as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render his own 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  The Board thus concludes that 
chest pains were not incurred in or aggravated by service.  

The Board also concludes that the chest pains may not be 
presumed to have been so incurred.  Although no medical 
professional has attributed the chest pains to a known 
diagnosed illness, they have discussed the existence of such 
pains while evaluating the veteran for other medical 
conditions.  They have never indicated that such chest pains 
represent a chronic disability, particularly one resulting 
from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  Had the veteran undergone the 
most recent VA examination for which he was scheduled, a 
medical professional would have addressed this matter and 
provided further insight regarding the etiology of the 
veteran's chest pains.  At this point, however, the evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim and the claim must be denied.

C.  Headaches

Post-service medical records, including VA and private 
treatment records dated since 1997 and reports of VA 
examinations conducted in March 2001, objectively confirm 
that the veteran currently has headaches.  Again, the 
question thus becomes whether this condition is related to 
the veteran's period of active service, or represents a 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness. 

According to the veteran's service medical records, during 
service, the veteran did not complain of or receive treatment 
for headaches.  Following discharge, beginning in 1997, 
however, he began to report headaches.  During treatment 
visits for, and evaluations of, his headaches, medical 
professionals often mentioned such headaches when discussing 
the veteran's psychiatric and sleeping disabilities, the 
stress associated with and the drugs prescribed for his 
psychiatric disability, hepatitis, and a possible seizure 
disorder, none of which is service connected.  During the 
March 2001 VA examination, the examiner too mentioned the 
headaches as a symptom of the veteran's nonservice-connected 
psychiatric disability, but then opined that the headaches 
could be service connected because they manifested and were 
documented in the military record.  Neurological testing 
revealed no abnormalities to which the headaches could be 
attributed.

For the same reasons noted above, the Board assigns no 
evidentiary weight to the opinion of the VA examiner who, in 
March 2001, related the veteran's headaches to service.  The 
Board finds the remainder of the evidence insufficient to 
establish that the veteran's headaches are related to 
service.  There is no other medical opinion addressing such a 
relationship.  In addition, under Espiritu v. Derwinski, 2 
Vet. App. at 494-95, the veteran's assertions are 
insufficient to establish the necessary nexus in this case.  
The Board thus concludes that headaches were not incurred in 
or aggravated by service.  

The Board also concludes that the headaches may not be 
presumed to have been so incurred.  Although no medical 
professional has attributed the headaches to a known 
diagnosed illness, they have discussed the existence of such 
headaches while evaluating the veteran for other medical 
conditions.  They have never indicated that such headaches 
represent a chronic disability, particularly one resulting 
from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim and the claim must be denied.

D.  Memory Loss

Post-service treatment records establish that the veteran 
complained of memory loss, albeit rarely, following his 
discharge from service.  Such records are sufficient to 
confirm objectively that the veteran currently has memory 
loss.  

According to the veteran's service medical records, during 
service, the veteran did not complain of or receive treatment 
for memory loss.  Following discharge, beginning in 1998, 
however, he reported memory loss.  During treatment visits, 
no medical professional related the memory loss to the 
veteran's active service.  Rather, they mentioned the memory 
loss when discussing the veteran's nonservice-connected 
psychiatric disability.  During VA examinations conducted 
since the veteran's discharge from service, VA examiners did 
not address the etiology of the memory loss.  In fact, during 
those examinations, the veteran did not report, and the VA 
examiners did not note, the presence of such condition.

In the absence of competent evidence relating the veteran's 
memory loss to service or establishing that the memory loss 
represents a chronic disability resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness, the Board concludes that the memory loss was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim and the 
claim must be denied.

E.  Chronic Fatigue

Post-service medical records, including treatment records 
dated since 2001 and reports of VA examinations conducted in 
July 2001 and August 2003, objectively confirm that the 
veteran currently has fatigue.  

According to the veteran's service medical records, during 
service, the veteran did not complain of or receive treatment 
for fatigue.  Following discharge, beginning in 2001, 
however, he began to report chronic fatigue.  During 
treatment visits, medical professionals often mentioned 
fatigue when discussing the veteran's sleeping disabilities, 
neither of which is service connected.  During the August 
2003 VA examination, the examiner indicated that the fatigue 
was possibly due to viral syndrome secondary to the veteran's 
hepatitis or depression.  

In the absence of competent evidence relating the veteran's 
fatigue to service or establishing that the fatigue 
represents a chronic disability resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness, the Board concludes that the fatigue was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim and the 
claim must be denied.


ORDER

Service connection for alcohol dependence is denied.

Service connection for chest pains, including as due to an 
undiagnosed illness, is denied.

Service connection for headaches, including as due to an 
undiagnosed illness, is denied.

Service connection for memory loss, including as due to an 
undiagnosed illness, is denied.

Service connection for chronic fatigue, including as due to 
an undiagnosed illness, is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


